Exhibit 10.50

DATED THIS 27th DAY OF March 2013

Between

DBS TRUSTEE LIMITED

AS TRUSTEE OF MAPLETREE INDUSTRIAL TRUST

as the Landlord

And

EQUINIX SINGAPORE PTE. LTD.

as the Tenant

 

 

AGREEMENT TO DEVELOP AND LEASE

 

 

WONGPARTNERSHIP LLP

12 Marina Boulevard Level 28

Marina Bay Financial Centre Tower 3

Singapore 018982

Tel: +65 6416 8000

Fax: +65 6532 5711/+65 6532 5722

Email: contactus@wongpartnership.com

Website: www.wongpartnership.com.sg



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

CLAUSE   HEADING    PAGE   1.  

DEFINITIONS AND INTERPRETATION

     1    2.  

GENERAL

     7    3.  

PERMITTED USE

     8    3A.  

THE PROJECT

     8    4.  

TENANT’S REPRESENTATIVE AND LANDLORD’S REPRESENTATIVE

     10    4A.  

COMPLIANCE WITH JTC FIXED INVESTMENT CRITERIA

     10    5.  

GENERAL OBLIGATIONS OF THE LANDLORD

     11    5A.  

66KV LIVE ELECTRICAL CABLE

     13    5B.  

PROPOSED PERMANENT ROAD

     13    5C.  

OBLIGATIONS OF THE TENANT

     13    6.  

JTC LEASE DOCUMENTS

     14    7.  

MASTER SCHEDULE & KEY MILESTONES

     15    8.  

ACCESS PRIOR TO LEASE COMMENCEMENT DATE

     17    9.  

TENANT’S WORKS

     18    10.  

AMENDMENT AND MODIFICATION

     20    11.  

DEFECTS

     24    12.  

NO ASSIGNMENT

     24    13.  

RESCISSION BY LANDLORD UPON THE TENANT’S DEFAULT

     25    14.  

EXECUTION AND TERMS OF THE LEASE

     26    15.  

RIGHTS AND OBLIGATIONS BEFORE EXECUTION OF THE LEASE

     26    16.  

SECURITY DEPOSIT

     27    17.  

LEGAL FEES AND STAMP DUTY

     30    18.  

TAXES

     30    19.  

SETTLEMENT OF DISPUTES

     31    20.  

RECOVERY BY THE PARTIES

     31    21.  

GOVERNING LAW AND NOTICES

     31    22.  

MISCELLANEOUS

     32    23.  

ACKNOWLEDGEMENT BY PARTIES

     32   



--------------------------------------------------------------------------------

24.  

CONFIDENTIALITY OF INFORMATION

     33    25.  

COUNTERPARTS

     34    APPENDIX 1  

FORM OF BANK GUARANTEE (FOR THE SECURITY DEPOSIT AMOUNT)

     35    APPENDIX 2  

BASE PLANS AND BASE SPECIFICATIONS

     37    APPENDIX 3  

DESCRIPTION OF WORKS (INCORPORATING DESCRIPTION OF PHASE 2 WORKS & PHASE 3
WORKS)

     67    APPENDIX 4  

CHANGE REQUEST FORM

     68    APPENDIX 5  

THE PLANS REFERRED TO IN CLAUSE 1 (READ WITH CLAUSE 14.2) DELINEATING THE NLA OF
THE PROPERTY

     69    APPENDIX 6  

FORM OF LEASE

     76    APPENDIX 7  

MASTER SCHEDULE

     77    APPENDIX 8  

66KV LIVE ELECTRICAL CABLE

     78    APPENDIX 9  

FORM OF NOTICE OF EXERCISE OF PHASE 2 WORKS OPTION

     79    APPENDIX 10  

FORM OF NOTICE OF EXERCISE OF PHASE 3 WORKS OPTION

     80   



--------------------------------------------------------------------------------

THIS AGREEMENT is made on

BETWEEN:

 

(1) DBS TRUSTEE LIMITED (Registration No. 197502043G) as trustee of Mapletree
Industrial Trust, a company incorporated in Singapore with its registered office
at 12 Marina Boulevard, DBS Asia Central @ Marina Bay Financial Centre Tower 3,
Singapore 018982 (the “Landlord”); and

 

(2) EQUINIX SINGAPORE PTE. LTD. (Registration No. 200000041Z) a company
incorporated in Singapore with its registered office at 20 Cecil Street,
#18-02/07 Equity Plaza, Singapore 049705 (the “Tenant”)

(hereinafter individually referred to as the “Party” and collectively referred
to as the “Parties”).

WHEREAS:

 

(A) The Landlord agrees to procure and/or undertake the development of the
Facility on the Land in accordance with the terms of this Agreement.

 

(B) The Landlord agrees to lease, and the Tenant agrees to take a lease in
respect of the Facility, on terms contained / to be contained in the Lease.

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement (as hereinafter defined) the following words and expression
shall have the meanings hereby assigned to them except where the context
otherwise requires:

“Adjusted Contracted NLA” means the Contracted NLA over the Original Land Area
multiplied by the New Land Area;

“Agreed Sum” shall have the meaning ascribed to it in Clause 18(a);

“Agreement” means this Agreement to Develop and Lease (including the
Appendices), and such other letters and documents as the Parties may expressly
identify in writing and agree as forming part of this Agreement;

“Appendices” means the appendices to this Agreement;

“Approvals” means any and/or all relevant permissions, consents, approvals,
licences, certificates and permits issued by any of the Authorities;

“Approved Contractors” shall have the meaning ascribed to it in Clause 9.1(b);

“Assignee” shall have the meaning ascribed to it in Clause 12;

“Assignment” shall have the meaning ascribed to it in Clause 12;



--------------------------------------------------------------------------------

“Authorities” means all governmental, quasi-governmental, statutory and
regulatory authorities having jurisdiction over the Works, the Property and the
Facility and/or the Tenant and/or the Landlord in connection with the Works, the
Property and the Facility, including any public authority or public service
company whose systems are connected with the Works, the Property and the
Facility;

“Bank Guarantee” shall have the meaning ascribed to it in Clause 16.4, the form
of which is attached in Appendix 1;

“Base Plans” means the agreed plans depicting the Facility, attached in Appendix
2;

“Base Specifications” means the agreed specifications relating to the Facility,
attached in Appendix 2;

“Business Day” means a Day (other than a Saturday, Sunday or a gazetted public
holiday in Singapore) on which commercial banks are open for business in
Singapore;

“Certified NLA” shall have the meaning ascribed to it in Clause 14.2;

“Change Request Form” means the change request form set out in Appendix 4;

“Conditions Satisfaction Date” shall have the meaning ascribed to it in Clause
14.1;

“Contracted NLA” means 384,799 square feet (35,749 square metres) subject to the
Original Land Area being 109,942.5 square feet (10,214 square metres);

“CSC” means the certificate of statutory completion for the Facility issued by
the Building and Construction Authority under the Building Control Act (Chapter
29 of Singapore);

“Day” means a calendar day in accordance with the Gregorian calendar;

“Defects Liability Period” means the period of 12 months from the TOP Date;

“Deposit” shall have the meaning ascribed to it in Clause 16.1 read with Item 4
of the Third Schedule of the Lease;

“Detailed Plans and Specifications” means all designs, drawings, plans, layout,
details, specifications and other drawn or written information which are
necessary to complete the Works prepared and developed by the Landlord in
accordance with the Base Plans and Base Specifications;

“Facility” means the build-to-suit data centre facility erected or to be erected
at the Land in accordance with the Base Plans and Base Specifications;

“Force Majeure Event” means an exceptional event or circumstance which:

 

  (i) is beyond the affected party’s control;

 

  (ii) such affected party could not reasonably have taken precautions against
before entering into the contract;

 

  (iii) having arisen, such affected party could not have avoided or overcome;

 

  (iv) is not substantially attributable to the other party; and



--------------------------------------------------------------------------------

  (v) has an adverse effect upon the performance by the affected party of its
obligations under this Agreement,

and shall include the following events:

 

  (a) adverse weather conditions;

 

  (b) damage or disruptions to works caused by storm, lightning, high winds,
earthquake, or fire;

 

  (c) damage or disruptions to works caused by aircraft or aerial objects
(provided and to the extent that any of the same are not due to any act,
negligence, default, omission or breach of contract by the Landlord and/or the
Main Contractor or any of their agents, employees or sub-contractors, direct or
indirect, whether in failing to take reasonable steps to protect the Works or
otherwise);

 

  (d) war, hostilities (whether war be declared or not), invasion, act of
foreign enemies, insurgency, terrorism, civil commotion or riots;

 

  (e) rebellion, revolution, insurrection or military or usurped power or civil
war;

 

  (f) riot, commotion or industrial action by workmen, strikes, lockouts or
disorder;

 

  (g) embargoes by any relevant bodies or authorities; and

 

  (h) ionising radiations, or contamination by radio activity from any nuclear
fuel, or from any nuclear waste from the combustion of nuclear fuel,
radioactive, toxic, explosive, or other hazardous properties of any explosive,
nuclear assembly or nuclear component;

“Guaranteed Period” shall have the meaning ascribed to it in Clause 16.4A(a);

“Head Lease” means the lease to be entered into between the Head Lessor as
lessor and the Landlord as lessee;

“Head Lessor” means JTC, and includes its assigns and successors-in-title;

“Initial Period” shall have the meaning ascribed to it in Clause 16.4(c)(i);

“Initial Period Sum” shall have the meaning ascribed to it in Item 4(a)(i) of
the Third Schedule of the Lease;

“Interested Parties” shall have the meaning ascribed to it in Clause 24(f);

“JTC” means JTC Corporation, a body corporate incorporated under the Jurong Town
Corporation Act (Chapter 150 of Singapore) and having its office at The JTC
Summit, 8 Jurong Town Hall Road, Singapore 609434;

“JTC Consent” shall have the meaning ascribed to it in Clause 12(a);

“JTC Fixed Investment Criteria” shall have the meaning ascribed to it in Clause
4A.1;

“JTC Lease Documents” means collectively, (a) the JTC Letter and (b) the
Schedule of Building Terms and the lease attached to the Schedule of Building
Terms and shall include all documents made between JTC and the Landlord (on the
terms and conditions agreed to by



--------------------------------------------------------------------------------

the Landlord and the Tenant) which are expressed to be supplemental to any of
the JTC Lease Documents;

“JTC Letter” means the letter of offer issued on 22 February 2013 (as varied by
the variation letter of offer dated 25 March 2013) from JTC to the Landlord in
respect of the lease of the Land to the Landlord and all references to “JTC
Letter” in this Agreement shall include all appendices and schedules attached to
it;

“Key Milestones” means the key events and stages of completion to be achieved
throughout the carrying on of the Works in accordance with the Master Schedule;

“Land” shall mean all that piece of land comprised in Private Lot FX1-4a at Ayer
Rajah Crescent, One-North which parcel of land forms part of Lot 04889V of Mukim
3 with a land area of 109,942.5 square feet (10,214 square metres) (which
expression includes any part thereof and the Facility);

“Landlord’s Consultants” means the Landlord’s Architects, Quantity Surveyor,
Civil & Structural Engineers, Mechanical & Electrical Engineers, Acoustic
Consultants, Landscape Consultant, and/or any other persons and/or firms engaged
by the Landlord in respect of the Facility or anyone or more of them;

“Landlord’s Representative” means the person appointed as such by the Landlord
pursuant to Clause 4.4 of this Agreement;

“laws” means any and/or all present and future laws, legislation, subsidiary
legislation, statutes, orders, by-laws, rules, regulations, and notices and
requirements of any Authorities;

“Lease” means the lease to be entered into between the Tenant and the Landlord
in respect of the Facility, in the form appended as Appendix 6;

“Lease Commencement Date” shall have the meaning ascribed to it in Clause 14.1;

“Licence Commencement Date” means 22 May 2013;

“Main Contract” means the contract in respect of the Project made between
(a) the Landlord (as employer) of the one part and (b) the Main Contractor (as
main contractor for the Project);

“Main Contractor” means the main building contractor under the Main Contract
employed by the Landlord from time to time in respect of the Project;

“Mapletree Industrial Trust” means Mapletree Industrial Trust established in
Singapore as a real estate investment trust and constituted by the MIT Trust
Deed;

“Master Schedule” shall have the meaning ascribed to it in Clause 7.1. The
initial Master Schedule is appended as Appendix 7, and may be revised from time
to time by mutual agreement of the Parties;

“Milestone 1 Date” or “Site Possession Date” means the date of delivery of
possession of the Land from JTC to the Landlord, which date shall be 15 April
2013 unless extended as provided in this Agreement;

“Milestone 2 Date” means the date of issue of Permit to Commence Piling Works
which date shall be 15 May 2013, unless extended as provided in this Agreement;

“MIT Trust Deed” means the trust deed dated 29 January 2008 entered into between



--------------------------------------------------------------------------------

Mapletree Industrial Fund Management Pte. Ltd. and Mapletree Trustee Pte. Ltd.,
as amended by (a) a supplemental deed of change of name of the trust deed dated
8 April 2008, (b) a second supplemental deed dated 17 June 2008, (c) an amending
and restating deed dated 20 May 2009, (d) a supplemental deed of appointment and
retirement of manager dated 27 September 2010, (e) a supplemental deed of
appointment and retirement of trustee dated 27 September 2010 and (f) a second
amending and restating deed dated 27 September 2010, and as further amended,
modified or supplemented from time to time;

“New Land Area” means the site area of the Land certified by JTC as final upon a
final survey to be carried out by JTC on the Land;

“NLA” means the aggregate net lettable floor area of the Property (as edged on
the plans in Appendix 5) measured to include the edge of the slab which forms
the external boundary of the space being measured as well as the areas occupied
by all pillars, columns, mullions, internal partitions and projections within
the space being measured and:

 

  (a) Until the NLA is determined by the registered surveyor engaged by the
Landlord, the NLA shall be the Contracted NLA or the Adjusted Contracted NLA (if
already determined); and

 

  (b) Upon determination of the NLA by the registered surveyor, the NLA shall be
the Certified NLA;

“Original Land Area” means 109,942.5 square feet (10,214 square metres) being
the site area of the Land as provided by JTC;

“Replacement Amount” shall have the meaning ascribed to it in Clause 16.1;

“Permit to Commence Piling Works” shall mean the permit to commence piling work
in respect of the Works, issued by the relevant Authorities;

“Permitted Use” shall have the meaning ascribed to it in Clause 3.1;

“Phase 1 Water Tight & Ready for Phase 2 Works” has the meaning ascribed to it
in Clause 7.2;

“Phase 1 Water Tight & Ready for Phase 2 Works Completion Date” has the meaning
ascribed to it in Clause 7.3(c)(i);

“Phase 1 Works” means the works conducted by the Landlord in respect of the
design and construction of the core and shell of the Facility, such that the
Facility achieves the TOP;

“Phase 1 Works Completion Date” means the later of (a) the date on which the
Qualified Person issues to the Landlord a certificate certifying the completion
of Phase 1 Works and (b) the TOP Date;

“Phase 2 Rent” shall have the meaning ascribed to it in the Lease;

“Phase 2 Works” means the works conducted by the Landlord in respect of the
interior design, installation and fit out of single floor data centres on level
6 (unless otherwise designated by the Tenant in accordance with Clause 3A.2) of
the Facility with supporting facilities on the roof and level 1 of the Facility,
as set out in more detail in Appendix 3;

“Phase 2 Works Completion Date” has the meaning ascribed to it in Clause
7.3(c)(iii);



--------------------------------------------------------------------------------

“Phase 2 Works Option” means the option granted by the Landlord to the Tenant to
request the Landlord to carry out the Phase 2 Works;

“Phase 2 Works Option Deposit” shall have the meaning ascribed to it in Clause
16.2;

“Phase 3 Rent” shall have the meaning ascribed to it in the Lease;

“Phase 3 Works” means the works conducted by the Landlord in respect of the
interior design, installation and fit out of single floor data centres on level
5 (unless otherwise designated by the Tenant in accordance with Clause 3A.3) of
the Facility with supporting facilities on the roof and level 1 of the Facility,
as set out in more detail in Appendix 3;

“Phase 3 Works Completion Date” has the meaning ascribed to it in Clause
7.3(c)(iv);

“Phase 3 Works Option” means the option granted by the Landlord to the Tenant to
request the Landlord to carry out the Phase 3 Works;

“Phase 3 Works Option Deposit” shall have the meaning ascribed to it in Clause
16.2;

“Project” has the meaning ascribed to it in Clause 3A.1 and refers to the three
phase(s) of development comprising the Works and references to “Project” shall
include the development of the Facility on the Land;

“Property” means the whole of the Land including the Facility erected thereon to
be leased to the Tenant pursuant to the Lease, comprising office space and
facilities, and more particularly described in the Lease;

“QP Sign-Off” means the certificate from the Qualified Person certifying that
the Works have been substantially completed in accordance with the Base Plans
and Base Specifications;

“Qualified Person” means the architect engaged by the Landlord in respect of the
Project;

“Relevant Consents” means those permissions, consents, approvals, licences,
certificates and permits in legally effectual form as may be necessary lawfully
to commence, carry out and complete the Tenant’s Works;

“Rent” shall have the meaning ascribed to it in the Lease;

“Service Address” shall have the meaning ascribed to it in Clause 21.2(a);

“Taxes” shall have the meaning ascribed to it in Clause 18(a);

“Tenant’s Fixed Investment Criteria” shall have the meaning ascribed to it in
Clause 4A.2;

“Tenant’s Fixed Investment Criteria Fulfilment Date” shall have the meaning
ascribed to it in Clause 4A.3;

“Tenant’s Representative” means the person appointed as such by the Tenant
pursuant to Clause 4.1 of this Agreement;

“Tenant’s Works” means all such works to be carried out by the Tenant at the
Facility including renovation and fitting out works, the installation of
machinery and the installation of furniture at the Facility;

“TOP” means the temporary occupation permit for the Facility issued by the
Building and



--------------------------------------------------------------------------------

Construction Authority under the Building Control Act;

“TOP Date” means the date of issue of the TOP;

“Variation Rent” shall have the meaning ascribed to it in Clause 10.8(a)(i)(2);

“Variation Rent (Reduction)” shall have the meaning ascribed to it in Clause
10.8(a)(ii); and

“Works” means the works carried out / to be carried out on the Land for the
development of the Facility which will comprise (a) the Phase 1 Works, the Phase
2 Works and the Phase 3 Works, (b) the Phase 1 Works and the Phase 2 Works; or
(c) the Phase 1 Works only, as the case may be.

 

1.2 Singular and Plural

Words importing the singular also include the plural and vice versa where the
context requires.

 

1.3 Headings and Marginal Notes

The headings and marginal notes in this Agreement shall not be deemed to be part
of this Agreement or to be taken into consideration in the interpretation or
construction of this Agreement.

 

1.4 Joint and Several Liability

If a Party is a joint venture partnership, the individual partners or companies
comprising the Party shall be deemed jointly and severally liable to the other
Party under this Agreement.

 

2. GENERAL

Headings are for convenience only and do not affect interpretation. The
following rules of interpretation apply unless the context requires otherwise:

 

  (a) The singular includes the plural and conversely.

 

  (b) A gender includes all genders.

 

  (c) A person includes any individual, corporation, company, firm, partnership,
joint venture, association, organisation, trust, state or agency of a state (in
each case, whether or not having separate legal personality).

 

  (d) A reference to the Landlord includes its successors and permitted assigns
entitled to possession of the Property at the end of the Lease. A reference to
the Tenant includes its successors and permitted assigns.

 

  (e) Each schedule of an annexure and appendix to this Agreement forms part of
it.

 

  (f) Unless stated otherwise, one word or provision does not limit the effect
of another.

 

  (g) Reference to the whole includes part.

 

  (h)

A reference to an Act of Parliament refers to that Act as it applies at the date
of this



--------------------------------------------------------------------------------

  Agreement and any later amendment or re-enactment of it.

 

  (i) This Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the Party drafting or
causing this Agreement to be drafted.

 

3. PERMITTED USE

 

3.1 Permitted Use

The Property is permitted to be used as a data centre and an ancillary office
(“Permitted Use”).

 

3.2 Approvals

The Tenant shall:

 

  (a) apply for the requisite Approvals from JTC and the relevant Authorities
for the Permitted Use;

 

  (b) ensure that such Approvals are obtained before using the Facility for such
uses;

 

  (c) at its own costs and expense, comply with all terms and conditions imposed
by JTC and the relevant Authorities in connection with such Approvals;

 

  (d) provide copies of such Approvals to the Landlord (if the Landlord is not
already in receipt of the same); and

 

  (e) pay for all costs incurred in connection with such Approvals and
pertaining to any necessary applications for the uses referred to in Clause 3.1,
including without limitation, any differential premium and development charges.

 

3.3 Assistance by Landlord

The Landlord shall, at the Tenant’s costs and expense, render reasonable
assistance to the Tenant in its application(s) referred to in Clause 3.2(a),
such assistance to include without limitation, execution of the relevant letters
of authority / consent to facilitate the Tenant’s submission of such
applications.

 

3A. THE PROJECT

 

3A.1 Subject to Clauses 3A.5 and 3A.6, the Landlord shall undertake the Phase 1
Works, and subject to (a) the Tenant exercising the Phase 2 Works Option and the
Phase 3 Works Option, the Phase 2 Works and the Phase 3 Works; or (b) the Tenant
exercising the Phase 2 Works Option only, the Phase 2 Works, as the case may be
at its own costs (“Project”).

 

3A.2 The Tenant may exercise the Phase 2 Works Option at its sole and absolute
discretion by serving a written notice (in the form appended as Appendix 9) to
that effect on the Landlord no later than 75 Days from the Milestone 1 Date and
designate in a further notice in writing to the Landlord to be served no later
than four (4) months before the Phase 1 Water Tight & Ready for Phase 2 Works
Completion Date the level of the Facility in respect of which the Phase 2 Works
are to be conducted by the Landlord, failing which it shall be deemed that such
Phase 2 Works will be conducted on level 6 of the Facility.



--------------------------------------------------------------------------------

3A.3 Subject to the exercise of the Phase 2 Works Option, the Tenant may
exercise the Phase 3 Works Option at its sole and absolute discretion by serving
a written notice (in the form appended as Appendix 10) to that effect on the
Landlord no later than three (3) months from the TOP Date and designate in the
written notice the level of the Facility in respect of which the Phase 3 Works
are to be conducted by the Landlord, failing which it shall be deemed that such
Phase 3 Works will be conducted on level 5 of the Facility.

 

3A.3A In the event that the Tenant does not wish to exercise the Phase 2 Works
Option, the Tenant shall in any case notify the Landlord in writing no later
than four (4) months before the Phase 1 Water Tight & Ready for Phase 2 Works
Completion Date the level of the Facility in respect of which the Tenant will be
conducting the Tenant’s Works in place of the Phase 2 Works otherwise to be
conducted by the Landlord, failing which it shall be deemed that such Tenant’s
Works will be conducted on level 6 of the Facility.

 

3A.3B In the event that the Tenant does not wish to exercise the Phase 3 Works
Option, the Tenant shall in any case notify the Landlord in writing no later
than three (3) months from the TOP Date the level of the Facility in respect of
which the Tenant will be conducting the Tenant’s Works in place of the Phase 3
Works otherwise to be conducted by the Landlord, failing which it shall be
deemed that such Tenant’s Works will be conducted on level 5 of the Facility.

 

3A.4 Subject to the exercise of (a) the Phase 2 Works Option; or (b) the Phase 2
Works Option and the Phase 3 Works Option (as the case may be), the scope of the
Works to be undertaken by the Landlord shall be as set out in Appendix 3.

 

3A.5 Unless otherwise consented to in writing by the Tenant, the Landlord shall
only engage the services of any of the following contractors to be the Main
Contractor in relation to carrying out the main building work of the Phase 1
Works:

 

  (a) Shimizu Corporation;

 

  (b) Obayashi Corporation;

 

  (c) Sato Kogyo (S) Pte Ltd;

 

  (d) Takenaka Corporation;

 

  (e) Jian Huang Construction Co Pte Ltd;

 

  (f) Tiong Seng Contractors Pte Ltd; or

 

  (g) Lian Soon Construction.

 

3A.6 The Landlord may engage the services of any other contractors, such
contractors to be agreed between the Parties, to carry out the Phase 2 Works
only or the Phase 2 Works and the Phase 3 Works (as the case may be). Provided
Always that if the Parties do not reach an agreement on the engagement of such
contractors two (2) weeks after the date of the exercise of each of the Phase 2
Works Option or the Phase 3 Works Option (as the case may be), the Landlord
shall not be required to carry out the Phase 2 Works and the Phase 3 Works (in
relation to the exercise of the Phase 2 Works Option) or the Phase 3 Works (in
relation to the exercise of the Phase 3 Works Option) (as the case may be) and
the Phase 2 Works Option and the Phase 3 Works Option collectively and the Phase
3 Works Option solely (as the case may be) shall be deemed respectively to have
lapsed.

 

3A.7

Subject to Clause 3A.5, for the avoidance of doubt, the Landlord shall have the
sole discretion to engage any persons to be the Landlord’s contractors and the
Landlord’s Consultants save



--------------------------------------------------------------------------------

  that any change in the Landlord’s Architects, Quantity Surveyor, Civil &
Structural Engineers and Mechanical & Electrical Engineers for the Works after
the date of this Agreement shall be agreed between the Parties.

 

4. TENANT’S REPRESENTATIVE AND LANDLORD’S REPRESENTATIVE

 

4.1 Tenant’s Representative

 

  (a) The Tenant shall appoint a competent and authorised person to represent
the Tenant and shall notify in writing the Landlord of the name of such person.
The Tenant shall have the right to change the Tenant’s Representative at any
time by giving reasonable prior notice in writing to the Landlord.

 

  (b) All communications between the Landlord and the Tenant may be made through
the Tenant’s Representative and any communications directed by the Landlord to
the Tenant’s Representative shall be deemed to have been received by the Tenant.

 

4.2 Tenant’s Representative’s Authority

The Tenant’s Representative is authorised by the Tenant to amend, vary or cancel
any of the Tenant’s previously communicated requirements or instructions, and to
otherwise bind the Tenant to any proposed amendments, variations or
cancellations of any specifications in the Base Plans, Base Specifications or
Detailed Plans and Specifications.

 

4.3 Site Visits by Tenant’s Representative

The Tenant’s Representative may visit the construction site, provided always
that the Tenant’s Representative shall:

 

  (a) comply with all reasonable rules, regulations and directions of or imposed
by the Landlord or its employees and/or the Main Contractor; and

 

  (b) enter onto the site at his own risk, and the Landlord is not responsible
to the Tenant or to the Tenant’s Representative for any loss or damage sustained
at or originating from the site or the Facility, directly or indirectly caused
by, resulting from or in connection with such visit save for any loss or damage
sustained due to the gross negligence or wilful default of the Landlord or its
employees.

 

4.4 Landlord’s Representative

 

  (a) The Landlord shall appoint such competent and authorised persons to
represent the Landlord and shall notify in writing the Tenant of the names of
such persons. The Landlord shall have the right to change the Landlord’s
Representative at any time by giving reasonable prior notice in writing to the
Tenant.

 

  (b) All communications between the Landlord and the Tenant may be made through
the Landlord’s Representative and any communications directed by the Tenant to
the Landlord’s Representative shall be deemed to have been received by the
Landlord.

 

4A. COMPLIANCE WITH JTC FIXED INVESTMENT CRITERIA

 

4A.1

The Tenant acknowledges and confirms that it is aware that JTC has imposed a
requirement for the fulfilment of fixed investment on the Land (“JTC Fixed
Investment Criteria”)



--------------------------------------------------------------------------------

  amounting to an aggregate of at least S$80,000,000 and the Tenant undertakes
to perform and carry out its obligations as prescribed by Clause 4A.2 to enable
the Landlord to fulfil the JTC Fixed Investment Criteria and to have the Head
Lease issued.

 

4A.2 It is hereby agreed between the Landlord and the Tenant that within 36
months from the Licence Commencement Date, the Tenant shall either (a) on its
own; or (b) through the exercise of the Phase 2 Works Option; invest at least
S$45,000,000 on plant and machinery on the Land (and in the event that the sum
invested through the exercise of the Phase 2 Works Option does not exceed
S$45,000,000, to top up the investment on its own to S$45,000,000) (in either
case, the “Tenant’s Fixed Investment Criteria”).

 

4A.3 It is further agreed between the Landlord and the Tenant that the Tenant
shall provide to the Landlord by 21 May 2016 (the “Tenant’s Fixed Investment
Criteria Fulfilment Date”) due proof on the Tenant’s part of fulfilment of the
Tenant’s Fixed Investment Criteria by way of a statement certified by the
Tenant’s external auditors.

 

4A.4 Notwithstanding the aforesaid, the Tenant agrees that, subject to their
operational requirements, it shall endeavour to fulfil the Tenant’s Fixed
Investment Criteria under Clause 4A.2 and provide proof of fulfilment as early
as practicable.

 

4A.5 In the event that the Tenant fails to provide to the Landlord by the
Tenant’s Investment Criteria Fulfilment Date, due proof of fulfilment on the
Tenant’s part of the Tenant’s Fixed Investment Criteria under Clause 4A.3, the
Landlord shall be entitled, without prejudice to any other right or remedy the
Landlord may have to terminate the Lease or revise the term of the Lease to such
period equivalent to the term of the Head Lease (less one (1) Day), and in any
case, the Tenant shall indemnify the Landlord in respect of all claims, demands,
actions, suits, proceedings, orders, damages, costs, losses and expenses of any
nature whatsoever suffered or incurred by the Landlord as a result of the
Tenant’s breach of Clause 4A.3.

 

5. GENERAL OBLIGATIONS OF THE LANDLORD

 

5.1 Landlord’s Obligations

 

  (a) The Parties acknowledge that the Base Plans and Base Specifications
incorporate the requirements of the Tenant, as agreed with the Tenant, in
respect of its general requirements for the design and specifications of the
Facility.

 

  (b) The Tenant shall be provided with reasonable time to review and provide
their comments on any designs in relation to the Project. Design workshops
leading to the staged design submissions shall be held at the following stages
of completion:

 

  (i) 30% completion – concept design (this stage was completed on 21 November
2012);

 

  (ii) 60% completion – schematic design;

 

  (iii) 90% completion – tender issue;

 

  (iv) Approved for construction (if applicable); and

 

  (v) Contractor shop drawings.

 

  (c) The Landlord shall develop and produce the Detailed Plans and
Specifications in accordance with the Base Plans and Base Specifications.

 

  (d)

The Landlord shall design and construct the Facility (where applicable) such
that,



--------------------------------------------------------------------------------

  inter alia,:

 

  (i) the Facility is in compliance with the Base Plans and Base Specifications
set out in Appendix 2 and the requirements herein;

 

  (ii) the Facility is targeted to obtain a minimum of 81% CONQUAS score and
design and construction in accordance with the National Productivity and Quality
Standards;

 

  (iii) the Facility is able to obtain a minimum of BCA Green Mark certification
and LEED certification and the Landlord shall instruct the Main Contractor to
provide all necessary support and information to facilitate the application and
approval process. The Landlord shall endeavour to design and construct the
Facility such that they are able to obtain BCA Green Mark Gold and LEED Gold
scores Provided that in doing so, the Landlord is not financially prejudiced;
and

 

  (iv) the design and construction of the Facility is in accordance with all
applicable laws.

 

  (e) The Landlord shall at its own cost develop and complete the Facility in
accordance with the Detailed Plans and Specifications, subject to such amendment
and modification as may be made thereto in accordance with the provisions of
this Agreement. The Landlord shall procure all necessary utilities to undertake
and complete the Project and shall ensure that the development works carried out
by it are in compliance with applicable laws and regulations.

 

5.2 Drawings, Submission Plans and Operation and Maintenance Manuals

 

  (a) The Landlord shall provide the Tenant with a complete set of the Detailed
Plans and Specifications for the Works relating to any part of the Facility as
soon as practicable.

 

  (b) The Landlord shall maintain a complete set of the as-built drawings of the
Works showing the dimensions of the Works as carried out including reference to
the Detailed Plans and Specifications.

 

  (c) In addition, the Landlord shall submit to the Tenant’s Representative, the
operation and maintenance manuals for the Works relating to the Facility as soon
as practicable.

 

5.3.1 The Landlord shall procure that the Main Contractor shall effect and
maintain insurance coverage for the period commencing from the date of
commencement of the Works until completion of the Works, in the joint names of
the Landlord and the Main Contractor against all loss and damage from any cause
whatsoever (except the “excepted risks” as set out under Clause 5.3.2). Such
insurance shall cover the full insurable value of the Works (including any
unfixed materials and goods delivered to the Property for incorporation into the
Works), the costs of demolition and removal of debris, the costs of the design
work and any professional fees incurred for the reinstatement.

 

5.3.2 The excepted risks are:

 

  (a) war and hostilities, (whether war be declared or not) invasion, act of
foreign enemies, rebellion, revolution, insurrection or military or usurped
power or civil war;



--------------------------------------------------------------------------------

  (b) riot, commotion or disorder, unless solely restricted to the employees of
the Landlord and the Main Contractor; and

 

  (c) pressure waves caused by aircraft or other aerial devices travelling at
sonic or supersonic speeds.

 

5.3.3. Without prejudice to its other obligations in this Clause 5.3, the
Landlord shall procure that the Main Contractor shall effect and maintain (in
the names of the Landlord and the Main Contractor) insurance to cover the
liability of the Landlord and the Main Contractor in respect of any personal
injury or death to any person or damage to property (except for the matters
insured under Clause 5.3.1) arising in the course of carrying out the Works. The
insurance cover shall commence from the commencement of the Works until
completion of the Works.

 

5A. 66KV LIVE ELECTRICAL CABLE

The Tenant acknowledges that there is an existing encumbrance on the Land in the
form of a 66KV live electrical cable, marked in red in the plan attached in
Appendix 8 and the Tenant agrees to undertake all necessary measures and
procedures prescribed by the Landlord, JTC and/or the Authorities to manage the
said encumbrance and permit access to the Landlord, JTC and the Authorities and
all parties authorised by the Landlord, JTC and the Authorities on the Land to
repair, maintain, replace and carry out all other such acts on the live cable at
reasonable times.

 

5B. PROPOSED PERMANENT ROAD

 

5B.1 The Tenant shall allow JTC, its workmen, agents and their contractors and
sub-contractors access and provide a working area within the Land, free of
charge, of five (5) metres in width (prior to the commencement of work on the
boundary wall) and three point six (3.6) metres in width (after the completion
of the boundary wall) along the entire north and south boundary adjoining Ayer
Rajah Avenue during the infrastructure development period.

 

5B.2 Until completion of permanent roads, public sewers, public drains, water
pipes and street lighting, the Tenant shall be responsible for arrangements with
the Authorities to obtain public utilities and services such as electricity,
water and sewerage facilities and shall be responsible for all such utilities
services and facilities and, to the extent that they are temporary in nature,
the Tenant shall at its own cost and expense remove all such structures,
fixtures, fitting, installations and equipment or any part of it and to make
good and reinstate the Land and its original condition to the satisfaction of
the Landlord and JTC.

 

5B.3 The Tenant shall not hold the Landlord liable for any loss of peaceful or
quiet possession or enjoyment of the Property in the event that work is carried
out in connection with Clause 5B.1.

 

5B.4 The Tenant shall indemnify the Landlord in connection with any claim from
JTC as a result of the Tenant not providing access and a working area in
accordance with Clause 5B.1.

 

5C. OBLIGATIONS OF THE TENANT

 

5C.1 Without prejudice to the generality of Clause 6.2 below, the Tenant shall:

 

  (a) ensure that the exhaust outlet of the generator sets in connection with
the Facility shall be at least three (3) metres above the tallest existing
buildings and buildings under construction within 100 metres;



--------------------------------------------------------------------------------

  (b) carry out routine offload testing of the standby generator sets one at a
time and not simultaneously. Full load testing of the standby generator sets
shall only be conducted on Saturdays from 9 am to 6 pm;

 

  (c) carry out a Noise Impact Study, prior to construction, to determine
whether the development of the Facility will be able to meet the noise limits
stipulated in the Environmental Protection and Management (Boundary Noise Limits
for Factory Premises) Regulations when a full load test on the standby
generators is being carried out. The study shall also assess the noise impact on
adjacent buildings the nearest future residential precinct according to the URA
Master Plan. Further mitigating measures shall be incorporated into the design
and layout of the noise generating equipment to lower the noise impact to an
acceptable level;

 

  (d) not use any Diesel Rotary Uninterruptible Power Supply (DRUPS); and

 

  (e) carry out a Pollution Control Study and submit the report to JTC and the
Authorities. The recommendations in the report shall be incorporated into the
design of the Facility and its equipment for implementation to ensure compliance
with the requirements by the Authorities prior to the issuance of TOP.

 

5C.2 The Tenant shall at its own cost and expense procure the installation of a
solar photovoltaic panel at the Facility to be completed prior to TOP and
maintained by the Tenant at its own cost and expense in good working order and
condition and in compliance with the requirements of the relevant authorities
(if applicable) throughout the term of the Lease. For the avoidance of doubt,
the installation of the solar photovoltaic panel shall not form part of the
Phase 2 Works or Phase 3 Works and the solar photovoltaic panel shall belong
absolutely to the Landlord upon the expiry or sooner determination of the term
of the Lease.

 

6. JTC LEASE DOCUMENTS

 

6.1 Grant of JTC Lease

This offer of the lease of the Facility and the acceptance thereof is subject to
the grant of a lease from JTC to the Landlord for the Land on the terms and
conditions of the JTC Lease Documents which are acceptable to the Landlord and
the Tenant (including the written consent of JTC to the grant of the Lease).

 

6.2 JTC Lease Documents

 

  (a) The Landlord has provided to the Tenant copies of the JTC Lease Documents
issued by JTC pursuant to the JTC Letter and the Tenant acknowledges all terms
and conditions set out within the JTC Lease Documents. All stamp duty and
registration fees on the JTC Lease Documents shall be borne by the Landlord.

 

  (b) Neither Party shall cause or do or suffer to be done any act or thing
which may as between the Landlord and JTC constitute or cause a breach by the
Landlord of any of the terms, covenants, conditions or stipulations on the part
of the Landlord to be observed or performed by virtue of the JTC Letter
(including the terms and conditions contained in the Schedule of Building Terms
and the lease referred to in the JTC Letter) or the Head Lease, with no
liability on the part of JTC for any inconvenience, loss, damage, costs,
expenses or compensation whatsoever in the event that JTC, its employees,
servants or authorized agents with or without workmen, tools and equipment
should enter upon the Land to do any act or thing which JTC is entitled to do by
virtue of the JTC Letter or the Head Lease or of any laws, by-laws, rules or
regulations.



--------------------------------------------------------------------------------

  (c) The Tenant shall comply and observe and ensure that its servants,
employees, agents, invitees, licensees, independent contractors and visitors
comply and observe all and such requirements as may be imposed by JTC in the JTC
Letter and the Head Lease.

 

  (d) The Tenant shall indemnify and hold harmless the Landlord from and against
all costs, losses and damages suffered by the Landlord as a result of the
Tenant’s breach of this Clause 6.2.

 

7. MASTER SCHEDULE & KEY MILESTONES

 

7.1 The Landlord and the Tenant hereby agree that the master schedule (the
“Master Schedule”) drawn up and endorsed by the Parties shall form the basis of
the Tenant’s expectations on timelines and due dates of the Key Milestones
identified in the Master Schedule.

 

7.2 The Key Milestones identified in the Master Schedule shall include, inter
alia, the Milestone 1 Date, the Milestone 2 Date, the date of completion of
Phase 1 Water Tight & Ready for Phase 2 Tenant’s Works installation on roof,
level 1 and level 6 (unless otherwise designated under Clause 3A.2 or Clause
3A.3A of this Agreement) (the “Phase 1 Water Tight & Ready for Phase 2 Works”),
the Phase 1 Works Completion Date, the Phase 2 Works Completion Date, the TOP
Date and the Phase 3 Works Completion Date.

 

7.3    (a)      The Landlord shall obtain delivery of possession of the Land
from JTC by the Milestone 1 Date or Site Possession Date.    (b)      The
Landlord shall procure the issuance of the Permit to Commence Piling Works on or
before the Milestone 2 Date.    (c)      Subject to (a) and (b) being achieved,

 

  (i) The Phase 1 Water Tight & Ready for Phase 2 Works shall be completed by
15 May 2014 (the “Phase 1 Water Tight & Ready for Phase 2 Works Completion
Date”);

 

  (ii) The Phase 1 Works shall be completed by 23 October 2014 (the “Phase 1
Works Completion Date”);

 

  (iii) The Phase 2 Works shall be completed by 23 October 2014 (the “Phase 2
Works Completion Date”); and

 

  (iv) The Phase 3 Works shall be completed by 23 April 2016 (the “Phase 3 Works
Completion Date”).

 

7.3A In the event that the Milestone 1 Date and/or the Milestone 2 Date is
delayed (such delay to be notified by the Landlord to the Tenant by way of a
written notice), these dates and the dates under Clause 7.3(c) shall be adjusted
accordingly by the corresponding period of delay and the respective dates for
the exercise of the Phase 2 Works Option and/or the Phase 3 Works Option shall
be adjusted accordingly.

 

7.4

The Master Schedule shall be revised accordingly as a result of any adjustment
of the Milestone 1 Date, the Milestone 2 Date and the respective dates for the
exercise of the Phase 2 Works Option and the Phase 3 Works Option and the Master
Schedule may also be revised from time to time during the course of construction
by written agreement between / written



--------------------------------------------------------------------------------

  endorsement of the Parties.

 

7.5 Upon the issuance of the TOP, the Landlord shall serve a copy of the TOP on
the Tenant whereupon the Tenant is deemed to have taken possession of the
Property on the date of such service of the copy of the TOP.

 

7.6 The Landlord shall furnish to the Tenant a copy of the CSC in connection
with the development of the Facility within seven (7) Business Days of receipt
by the Landlord.

 

7.7 Subject to the Landlord achieving Milestone 1 Date and Clause 7.8 below, in
the event of any delay in the Milestone 2 Date, the dates under Clause 7.3A
shall be adjusted accordingly by the corresponding period of delay, and the
Landlord shall be liable to the Tenant for liquidated damages as follows:

 

  (a) in respect of the Phase 1 Water Tight & Ready for Phase 2 Works Completion
Date, S$15,000 for each Day of delay from the Day following 45 Days from the
Phase 1 Water Tight & Ready for Phase 2 Works Completion Date (as may be
adjusted pursuant to Clause 7.3A) until the Phase 1 Works Completion Date (as
may be adjusted pursuant to Clause 7.3A) and which shall be payable by way of
rental rebates;

 

  (b) in respect of the Phase 1 Works Completion Date, S$30,000 per Day for each
Day of delay from 24 October 2014 (inclusive) (as may be adjusted pursuant to
Clause 7.3A) until the Phase 1 Works Completion Date (as may be adjusted
pursuant to Clause 7.3A) and which shall be payable by way of rental rebates;
and

 

  (c) in respect of the Phase 2 Works Completion Date (as may be adjusted
pursuant to Clause 7.3A) and the Phase 3 Works Completion Date (as may be
adjusted pursuant to Clause 7.3A), an amount equivalent to such liquidated
damages payable by the Main Contractor and received by the Landlord and which
shall be payable to the Tenant by way of rental rebates,

save that:

 

  (i) the Tenant is only entitled to claim liquidated damages under either
(a) or (b) above and not both simultaneously; and

 

  (ii) in the event that the Tenant for whatever reason shall not be entitled in
law to recover liquidated damages (1) under either (a) or (b) above, as the
Tenant may elect (and not both simultaneously) or (2) under (c) above, the
Tenant shall remain entitled to recover such loss, expense, costs or damages as
it would have been entitled under common law as if the provisions in this Clause
relating to the payment of liquidated damages had not formed part of this
Agreement save that the Landlord’s liability to pay the Tenant such loss,
expenses, costs or damages shall be limited by the amount of liquidated damages
for which it might otherwise have been liable.

 

7.8 The time within which the Works or part of the Works is to be completed may
be extended by the Qualified Person by such further period or periods of time as
may reasonably reflect delay in completion of the Works which will or might be
or has been caused by any of the following events and subject to Clause 7.9, the
Landlord shall not be liable to the Tenant for any liquidated damages for such
delay:

 

  (a) any Force Majeure Event;



--------------------------------------------------------------------------------

  (b) a change in any government legislation, regulations or by-laws from that
which were applicable at the date of this Agreement;

 

  (c) any act of prevention or breach of this Agreement (or any other agreements
ancillary or in connection with this Agreement) by the Tenant;

 

  (d) a requirement from the Authorities for infrastructure diversion which was
not applicable and which neither Party had knowledge of at the date of this
Agreement;

 

  (e) any amendment or modification to the Base Plans or Base Specifications
made as a result of any requirement of JTC or the relevant Authorities which was
not applicable at the date of this Agreement;

 

  (f) any amendment or modification to the Base Plans or Base Specifications
made as a result of any requirement of JTC under the JTC Urban Design Guidelines
for One-North;

 

  (g) any amendment or modification to the Base Plans or Base Specifications
made as a result of a request by the Tenant or which is approved by the Tenant;

 

  (h) any variation orders to works requested by the Tenant;

 

  (i) any works or activities (including the Tenant’s Works) or act or omission
of the Tenant;

 

  (j) any existing site conditions (including existing piles and soil
conditions) which neither Party had knowledge of at the date of this Agreement;

 

  (k) any delay in JTC handing over site possession of the Land; or

 

  (l) any delay from the relevant Authorities issuing the Permit to Commence
Piling Works in respect of the Works,

Provided Always that the Landlord shall not be entitled to any extension of time
where the instructions or acts of the Tenant are necessitated by or intended to
cure any default of or breach of this Agreement by the Landlord and such
disentitlement shall not set the time for completion of the Works or part of the
Works at large.

 

7.9 Save for the occurrence of the events under Clauses 7.8(a) and 7.8(j)
whereupon the Landlord is only required to notify the Tenant upon being aware of
such event, the Landlord shall within 45 Days of the occurrence of all other
events stated in Clause 7.8 notify the Tenant in writing of such event, and in
all cases the Landlord shall thereafter as soon as practicable notify the Tenant
of the extension of time granted by the Qualified Person.

 

8. ACCESS PRIOR TO LEASE COMMENCEMENT DATE

 

8.1 Subject to the Tenant not exercising (i) the Phase 2 Works Option and the
Phase 3 Works Option; or (ii) the Phase 3 Works Option, to the conditions herein
and without prejudice to any other provisions in this Agreement, and subject to
the consent of the Landlord, the Landlord shall as soon as practicable grant the
Tenant access to the Facility on the date immediately after the Phase 1 Water
Tight & Ready for Phase 2 Works Completion Date on a non-exclusive basis for the
sole purpose of carrying out the Tenant’s Works, subject to:

 

  (a)

the Tenant submitting all detailed plans and drawings for the Tenant’s Works for
the



--------------------------------------------------------------------------------

  Facility to the Landlord for approval, which approval shall not be
unreasonably withheld or delayed; and

 

  (b) the Tenant obtaining and delivering to the Landlord the Relevant Consents
for the Tenant’s Works (if any),

before such access is granted by the Landlord to the Tenant.

 

8.2 In addition and without prejudice to any provision in this Agreement, the
grant of access by the Landlord to the Tenant to the Facility prior to the Lease
Commencement Date shall be on the conditions as provided in this Agreement and
that the Tenant complies with the Main Contractor’s reasonable directions on the
conduct of the Tenant’s Works.

 

8.3 The Tenant shall be deemed to be a licensee with permitted access to the
Facility on a non-exclusive basis during its pre-TOP access to conduct the
Tenant’s Works.

 

8.4 The Tenant’s licence to access the Facility on a non-exclusive basis on the
date the Landlord grants access to the Facility to the Tenant shall be subject
to the following terms and conditions:

 

  (a) the Tenant, its employees, agents, contractors, licensees and invitees
enter the Property and perform the Tenant’s Works at its/their own risk, and the
Landlord is not responsible to the Tenant or to the Tenant’s employees, agents,
contractors, licensees and invitees for any death, injury, loss or damage
sustained at or originating from the Property, directly or indirectly caused by,
resulting from or in connection with such entry into the Property and/or the
performance of the Tenant’s Works unless caused by the Landlord and/or the Main
Contractor or any of their agents’, employees’ or sub-contractors’ negligence or
wilful default;

 

  (b) the Tenant must first agree with the Main Contractor on the use of access
routes through the Land and the Facility;

 

  (c) the Tenant must make the necessary arrangements with the Main Contractor
for the use of any equipment, electricity, water and other utilities on site,
including refuse disposal, subject to the payment by the Tenant of such charges
as may be determined by the Main Contractor in respect of such use; and

 

  (d) the Tenant, its employees, agents, contractors, licensees and invitees
must co-ordinate their respective activities with those of the Main Contractor,
and comply with all reasonable instructions of the Main Contractor and the
Landlord’s Consultants so as not to delay the completion of the Works or the
obtaining of the TOP. In this respect, the completion of the Works and the
obtaining of the TOP shall at all times have priority over the Tenant’s Works.
Subject to the above provisions, the Landlord shall and shall ensure that the
Main Contractor and the Landlord’s Consultants provide reasonable assistance and
do not unreasonably hinder the Tenant and its subcontractors enabling them to
carry out the Tenant’s Works expeditiously.

 

8.5 After the Lease Commencement Date and subject to the Tenant exercising the
Phase 3 Works Option, the Tenant shall grant to the Landlord access to the
Facility to complete the Phase 3 Works on the terms set out in the Lease.

 

9. TENANT’S WORKS

 

9.1 In carrying out the Tenant’s Works, the Tenant must:



--------------------------------------------------------------------------------

  (a) not carry out any works other than renovation and fitting out works
relating only to the erection of partitions, the installation of equipment,
machinery and the installation of furniture at or to the Facility;

 

  (b) appoint contractors or consultants of its choice to carry out the rest of
the Tenant’s Works subject to the Landlord’s approval (such approval not to be
unreasonably withheld or delayed) of those contractors or consultants (such
contractors or consultants as approved by the Landlord shall hereinafter be
called the “Approved Contractors”). Such contractor or consultant appointed by
the Tenant for the rest of the Tenant’s Works must be an Approved Contractor
before he can start any work; and

 

  (c) prior to the commencement of the Tenant’s Works, procure its Approved
Contractors to effect and maintain a comprehensive public liability insurance
policy, covering the period from the date of commencement of the Tenant’s Works
to the date of completion of the Tenant’s Works for such amount, having regard
to the nature and scope of the Tenant’s Works, with an insurance company
approved by the Landlord (which approval shall not be unreasonably withheld or
delayed), naming the Landlord and the Main Contractor as the additional insured
parties for their respective rights and interests.

 

9.2 In carrying out the Tenant’s Works, the Tenant covenants that:

 

  (a) the Tenant shall use its best endeavours to procure that no damage,
obstruction or interference is caused by the Tenant, its employees, agents,
contractors, licensees or invitees to the Property (including all installations
and equipment provided by the Landlord in the Facility) or the Works. The Tenant
must, at its own cost and expense and within a reasonable period of time, make
good to the satisfaction of the Landlord and its contractors and consultants,
all such damage or remove such obstruction or interference;

 

  (b) (i) the Landlord and other persons authorised by the Landlord, and
(ii) the Main Contractor and other persons authorised by the Main Contractor,
may enter the Facility to effect or carry out and complete all works which are
required by the relevant Authorities or which are considered necessary by the
Landlord and/or the Main Contractor for the issue of the TOP and/or QP Sign-Off;

 

  (c) the Tenant shall ensure that its Approved Contractors co-ordinate their
activities with the Main Contractor and must not carry out or permit to be
carried out any works or activities which may delay or affect the issue of the
TOP or QP Sign-Off. In the event the issue of the TOP or QP Sign-Off is delayed
or affected because of any works or activities (including the Tenant’s Works) or
act or omission of the Tenant without prejudice to the provisions of Clauses
7.8(c) and 7.8(i), the Landlord may, by written notice, require the Tenant, at
the Tenant’s cost and expense, to carry out all and any rectification works in
order for the Landlord to obtain the TOP and the QP Sign-Off within such time as
may be required by the Landlord. If the Tenant does not comply in time, the
Landlord and/or the Main Contractor shall have the right to carry out such
rectification works. The Tenant must pay all costs and expenses incurred by the
Landlord, to the Landlord within 30 Days of the date of written notice from the
Landlord.

 

9.3

During and on completion of the Tenant’s Works, the Tenant must promptly remove
from the Property all waste materials and debris resulting from the Tenant’s
Works. If the Tenant fails to do so within three (3) Days after written notice
from the Landlord, the Landlord may remove



--------------------------------------------------------------------------------

  them and recover the reasonable cost of removal and disposal from the Tenant.
A statement from the Landlord as to the cost and expenses of such removal and
disposal shall (save for manifest error) be conclusive and binding on the
Tenant. All reasonable costs and expenses of such removal and disposal must be
paid by the Tenant to the Landlord within 30 Days from receipt of the Landlord’s
written notice.

 

9.4 On completion of the Tenant’s Works, the Tenant shall submit to the Landlord
the as-built drawings relating to the Tenant’s Works to enable the Landlord to
apply for the CSC (if applicable). If the Tenant fails to do so within two
(2) months after written notice from the Landlord, the Landlord shall be
entitled to take all action necessary (including engaging consultants to prepare
the relevant as-built drawings and making payments to the Tenant’s consultants)
for submission of such as-built drawings to the relevant Authorities. A
statement from the Landlord as to the expenses incurred by it for submission of
such as-built drawings to the relevant Authorities shall be furnished to the
Tenant. All expenses so incurred by the Landlord together with interest from and
including the date of the statement until the date they are paid by the Tenant
to the Landlord, shall be paid by the Tenant to the Landlord and if unpaid,
shall be recoverable from the Tenant as if they were rent in arrears.

 

9.5 The Tenant shall indemnify and keep the Landlord indemnified against:

 

  (a) the breach, non-observance or non-performance of any Relevant Consents in
relation to the Tenant’s Works; and

 

  (b) any claims, demands or proceedings brought by any adjoining owner, tenant,
occupier or member of the public arising out of or incidental to the execution
of the Tenant’s Works.

 

9.5A The Landlord shall be liable for any claims, demands or proceedings brought
by any adjoining owner, tenant, occupier or member of the public brought against
the Tenant arising out of or incidental to the execution of the Works.

 

9.6 No delay in carrying out and completing all or any of the Tenant’s Works in
or at the Facility, whether caused by any Authorities or otherwise, shall be a
ground for postponing the Lease Commencement Date or relieve in any way the
Tenant from the performance and observance of the covenants, conditions,
stipulations or agreements herein contained and on its part to be performed and
observed.

 

9.7 The Landlord shall facilitate discussion between the Main Contractor and the
Tenant’s Approved Contractors. However, the Tenant shall use its best endeavours
to ensure that its Approved Contractors coordinate their activities with the
Main Contractor and shall not cause any delay to the issuance of the TOP or CSC
or otherwise affect the progress of any Works by the Main Contractor on the
Facility. In the same way, the Landlord shall use its best endeavours to ensure
that the Main Contractor coordinates its activities with the Approved
Contractors. The Landlord shall further ensure that the space required for the
Tenant’s Works is completed by the date of the relevant Key Milestones and that
the Tenant’s Approved Contractors are given access by the Main Contractor to
level 6 (unless otherwise designated under Clause 3A.2 or Clause 3A.3A of this
Agreement) of the Facility, the roof and level 1 of the Facility to allow the
Tenant’s Works to progress smoothly. Any profit and attendance payable to the
Main Contractor for the Tenant’s Works shall be borne by the Tenant, such
amount(s) to be reasonable and in line with industry standards.

 

10. AMENDMENT AND MODIFICATION

 

10.1

The Landlord shall not make any material amendment or modification to the Base
Plans and the Base Specifications insofar as these relate to the Facility, save
for such amendment or



--------------------------------------------------------------------------------

  modification as may be made as a result of:

 

  (a) any requirement of JTC or the relevant Authorities; or

 

  (b) a request by the Tenant which is acceded to by the Landlord; or

 

  (c) a proposal or request by the Landlord which is acceded to by the Tenant in
writing.

Any Party requesting any changes to the Base Plans and Base Specifications shall
submit to the other Party the Change Request Form in the form appended hereto as
Appendix 4, annexing drawings and plans where expedient or requested by the
other Party, for the other Party’s approval of the changes detailed in the
Change Request Form. Where the changes are required by JTC or the relevant
Authorities, the Landlord shall communicate the required changes to the Tenant
in such form and manner as the Landlord deems appropriate. As far as
practicable, the Landlord shall notify the Tenant of all non-material amendments
or modifications to the Base Plans and the Base Specifications during the weekly
meetings held between the Landlord’s Representative and the Tenant’s
Representative.

 

10.2 Unless there is a reasonable basis for a request and subject to the terms
of this Agreement, nothing in this Clause 10 shall:

 

  (a) be construed to imply any obligation on the Landlord to accede to any
amendment or modification requested by the Tenant.

 

  (b) be construed to imply any obligation on the Tenant to accede to any
amendment or modification requested by the Landlord.

 

10.3 Without prejudice to the other provisions of this Agreement and subject to
Clause 10.8, if any amendment or modification is made to the Base Plans and Base
Specifications, the following provisions shall apply:

 

  (a) Where such amendment or modification to the Base Plans and Base
Specifications is:

 

  (i) made as a result of any requirement of JTC or the relevant Authorities to
comply with any codes of practice, regulatory requirements or statutory
requirements which are applicable at the time this Agreement is entered into
(excluding the JTC Urban Design Guidelines for One-North); or

 

  (ii) initiated, proposed or requested by the Landlord and consented to by the
Tenant; or

 

  (iii) due to or necessitated by or is intended to cure any default or breach
of contract by the Landlord,

any increase or reduction in cost arising from the implementation of such
amendment or modification shall be borne by the Landlord or, as the case may be,
shall accrue solely to the benefit of the Landlord.

 

  (b) Where such amendment or modification to the Base Plans and Base
Specifications is made as a result of:

 

  (i) any requirement of JTC or the relevant Authorities to comply with any
codes of practice, regulatory requirements or statutory requirements which are
applicable only after this Agreement is entered into;



--------------------------------------------------------------------------------

  (ii) a request by the Tenant which request is approved by the Landlord;

 

  (iii) a recommendation by the Landlord sought by the Tenant, which
recommendation is accepted by the Tenant; or

 

  (iv) any requirement of JTC to comply with the JTC Urban Design Guidelines for
One-North,

any increase or reduction in cost arising from the implementation of such
amendment or modification shall be solely borne by the Tenant or, as the case
may be, shall accrue solely to the benefit of the Tenant in the manner
prescribed in Clause 10.8 below.

 

10.4 The Landlord shall, (in relation to Clause 10.3.(b)(ii)) at the time of the
Landlord’s approval and (in relation to Clause 10.3.(b)(iii)) at the time of the
Landlord’s recommendation, notify the Tenant in writing of (a) the estimated
costs of implementing such amendment or modification to the Base Plans and Base
Specifications (which shall include but not be limited to the supply,
construction and installation of the relevant materials and the fees payable to
the relevant consultants, contractors and relevant Authorities in relation to
the carrying out of such construction works), and (b) the extension required in
respect of the timelines and relevant Key Milestones in the Master Schedule as
determined by the Qualified Person, to enable the Tenant to seek necessary
internal approvals for proceeding with such amendment or modification, and the
Tenant shall revert to the Landlord on whether to implement such amendment or
modification to the Base Plans and Base Specifications not later than 10
Business Days after the date of the Landlord’s approval of the Tenant’s
requested amendment or the Landlord’s recommendation (as the case may be).

 

10.5 In relation to Clause 10.3(b)(ii), the Landlord shall revert to the Tenant
on whether the Tenant’s request to amend or modify the Base Plans or Base
Specifications is approved by the Landlord within 14 Business Days of the date
of such request by the Tenant.

 

10.6 The Tenant shall pay to the Landlord within 14 Days of demand the fees
incurred and payable by the Landlord to consultants engaged by the Landlord to
examine or advise upon any proposals by the Tenant for any amendment or
modification to the Base Plans and Base Specifications after the same have been
approved by the relevant Authorities (including any plans, specifications or
material submitted by the Tenant in connection therewith). For the avoidance of
doubt, the Tenant’s obligation under this Clause 10.6 is separate from and does
not affect the Landlord’s obligation and entitlement (as the case may be) under
Clause 10.3(a)(i).

 

10.7 Where any amendment or modification to the Base Plans and Base
Specifications is required to be made as a result of any requirement of JTC or
the relevant Authorities, the Landlord shall consult with the Tenant on the same
and provide the draft amendment or modification to the Base Plans and Base
Specifications for the Tenant’s review 14 Days prior to finalising the said
amendment or modification, provided that nothing herein shall be construed to
imply any obligation on the part of the Landlord to comply with any unreasonable
directions or requirements of the Tenant. The Landlord shall be entitled to an
extension in respect of the timelines and relevant Key Milestones in the Master
Schedule as determined by the Qualified Person to complete the Works.

 

10.8 Where such amendment or modification to the Base Plans and Base
Specifications is made pursuant to Clause 10.3(b) above, then:



--------------------------------------------------------------------------------

  (a) (i) any increase in costs arising from the implementation of such
amendment or modification (such costs to be reasonable) to be borne by the
Tenant shall:

(1) be paid by the Tenant upfront within 30 Days after receipt from the Landlord
of the Qualified Person’s statement that the relevant works have been completed
and the actual amount of cost increase (which shall include but not be limited
to the supply, construction and installation of the relevant materials and the
fees payable to the relevant consultants, contractors and relevant Authorities
in relation to the carrying out of such construction works) and the certificate
of the Qualified Person shall be final and conclusive and binding on the Parties
(save for errors therein); or

(2) be amortised over rent such that the monthly rent for Phase 1 Works (as set
out in the Lease) shall be adjusted upwards (after adjustment, the “Variation
Rent”) as follows:

 

  8.2%    x    Z   12

(where “Z” means the costs arising from the implementation of such amendment or
modification);

The Parties shall agree, prior to the commencement of the relevant works, on
whether the aforesaid increase in costs shall be paid upfront as provided under
Clause 10.8(a)(i)(1) or by way of amortisation over rent as provided under
Clause 10.8(a)(i)(2) and in the event that the Parties are unable to agree, the
Tenant shall pay the aforesaid increase in costs upfront as provided under
Clause 10.8(a)(i)(1); and

 

  (ii) Any savings from costs reduction arising from the implementation of such
amendment or modification accruing to the Tenant shall be payable by the
Landlord to the Tenant, accompanied by the Qualified Person’s statement that the
relevant works have been completed and stating the actual amount of cost
reduction. The amount of such cost reduction shall be amortised over rent such
that the monthly rent for Phase 1 Works (as set out in the Lease) shall be
adjusted downwards (after adjustment, the “Variation Rent (Reduction)”) as
follows:

 

  8.2%    x    Y   12

(where “Y” means the costs savings from costs reduction arising from the
implementation of such amendment or modification accruing to the Tenant).

 

  (b) the Minimum and Maximum Buyback Prices (as defined in the Lease) shall be
adjusted accordingly as set out below:

 

  Additional Minimum Price =  

Variation Rent (Reduction) x 12 x (1.02)5

      7.55%  

  Additional Maximum Price =  

Variation Rent x 12 x (1.02)5

      7.02 %  



--------------------------------------------------------------------------------

11. DEFECTS

 

11.1 Remedying Defects

Without prejudice to the Landlord’s and Tenant’s obligations under the Lease in
respect of repair and maintenance of the Facility and upkeep of the Land, the
Landlord must make good at its own cost and expense any defect in the Facility
(including, where applicable, any mechanical and electrical equipment) resulting
from the workmanship and/or materials of the Landlord and/or Main Contractor or
the Landlord’s agents, employees or appointed sub-contractors, including but not
limited to any damage, shrinkage, deterioration, seepage, leakage, failure, lack
of fitness, non-satisfaction of performance specifications or other requirements
under the Detailed Plans and Specifications, or other faults in relation to the
Works, which appears or becomes apparent before or within the Defects Liability
Period.

For the avoidance of doubt, the Landlord shall not be required to make good any
defect which is caused by any act, negligence or omission of the Tenant, its
employees, agents, workmen, Approved Contractors, contractors or invitees.

 

11.2 Cost of Remedying Defects

Subject to Clause 11.3, all rectification works referred to in Clause 11.1 shall
be executed by the Landlord at its own cost.

 

11.3 Landlord to Investigate

If any defect in the Property or in such parts of the Facility appears at any
time from the commencement of Works to the end of the Defects Liability Period,
the Tenant’s Representative may instruct the Landlord to investigate under the
direction of the Tenant’s Representative the cause of the defect. If such defect
is one which arose from some default by the Landlord and/or the Main Contractor
or any of the Landlord’s agents, employees or appointed sub-contractors, the
cost of the work carried out in such investigation shall be borne by the
Landlord, but if such defect(s) arose from the default by the Tenant or any of
its agents, employees or Approved Contractors, the costs of the works carried
out in such investigations shall be borne by the Tenant.

 

11.4 Liability at Common Law

The provisions of Clauses 11.1 to 11.3 shall not derogate in any way whatsoever
from the Landlord’s liability under this Agreement or otherwise for defective
work at common law.

 

12. NO ASSIGNMENT

The Tenant shall not assign its interests, rights or benefits under this
Agreement or transfer its liability under this Agreement (collectively,
“Assignment”) or sub-let license or in any way dispose of or part with
possession of the Property or any part thereof either by way of sub-letting
sharing or other means whereby any company or person or persons not a party to
this Agreement obtains the use or possession of the Property or any part thereof
irrespective of whether or not any rental or other consideration is given for
such use or possession save with the Landlord’s approval in writing, and
Provided Always that any Assignment shall be in favour of a Singapore
incorporated entity which is wholly owned by Equinix Inc. whether directly or
indirectly (“Assignee”) Provided further that the Landlord shall only give its
approval in writing to the Assignment subject to compliance with the following:

 

  (a) JTC and any other relevant Authority has given its written approval to the
Assignment (“JTC Consent”) on terms which are acceptable to the Landlord;



--------------------------------------------------------------------------------

  (b) the Landlord and the Tenant and the Assignee shall prior to the Assignment
enter into a deed of assignment which incorporates a corporate guarantee and
indemnity to be provided by the Tenant to guarantee the performance of the
obligations of the Assignee under this Agreement;

 

  (c) fresh banker’s guarantee(s) pursuant to this Agreement is / are provided
to the Landlord prior to the Assignment;

 

  (d) the Assignee shall prior to the Assignment enter into a lease agreement
with the Landlord on the same terms and conditions as the Lease (save for the
incorporation of a corporate guarantee and indemnity to be provided by the
Tenant to guarantee the performance of the obligations of the Assignee under the
Lease);

 

  (e) the Tenant and/or the Assignee shall accept and comply with the terms of
the JTC Consent, such acceptance to be given to JTC prior to the Assignment; and

 

  (f) the Tenant and/or the Assignee shall accept and comply with any other
terms and conditions which the Landlord may reasonably impose when granting its
approval to the Assignment.

 

13. RESCISSION BY LANDLORD UPON THE TENANT’S DEFAULT

 

13.1 For the purposes of this Clause 13, an event of default shall occur if:

 

  (a) the Tenant is in breach of Clause 12; or

 

  (b) the Tenant becomes insolvent or a judicial manager and/or receiver is
appointed in respect of any properties or assets of the Tenant or distress or
execution is enforced against any part of the assets of the Tenant, or if events
or circumstances analogous to any of the foregoing events occurs in relation to
the Tenant under the laws of any jurisdiction.

 

13.2 Upon the occurrence of an event of default under Clause 13.1, the Landlord
may rescind this Agreement and the Lease by giving 14 Days’ written notice to
the Tenant to that effect (but such rescission shall not prejudice the rights
and remedies of either Party against the other in respect of any antecedent
breaches).

 

13.3 Upon such rescission by the Landlord:

 

  (a) the Tenant’s interest in and the rights in relation to the Property shall
cease and determine; and

 

  (b) provided that the Tenant’s Works (whether completed, uncompleted or
partially completed) have been carried out at the date of such rescission by the
Landlord, the Tenant shall at its own cost and expense reinstate and restore the
Facility to its original state and condition as at the completion of the Works
in accordance with the Landlord’s as-built plans (removing all trade equipment
of the Tenant that may be installed at the Facility, if any) and if the Tenant
fails to do so, the Landlord may effect the same at the Tenant’s cost and
expense and all such costs and expenses to reinstate and restore the Facility to
their original state and condition incurred by the Landlord shall be paid by the
Tenant to the Landlord within 14 Days of demand from the Landlord.



--------------------------------------------------------------------------------

14. EXECUTION AND TERMS OF THE LEASE

 

14.1 The Parties shall enter into the Lease within 14 Days from the date of
issuance by the Qualified Person of a certificate addressed to the Landlord
certifying that the Phase 1 Works and the Phase 2 Works (if applicable) have
been completed in accordance with the Detailed Plans and the Detailed
Specifications and that the TOP has been issued (the “Conditions Satisfaction
Date”). The Landlord shall deliver possession of the Property to the Tenant on
the Conditions Satisfaction Date. Notwithstanding that the Lease may not have
been executed within 14 Days from the Conditions Satisfaction Date, the Parties
hereby acknowledge and agree that the commencement date of the Lease shall be
the date falling 28 Days from the Conditions Satisfaction Date (“Lease
Commencement Date”) which shall in no event be a date less than five (5) months
and eight (8) Days from the Phase 1 Water Tight & Ready for Phase 2 Works
Completion Date and the Landlord shall remain responsible for the completion of
the Works in accordance with the terms of this Agreement.

 

14.2 Prior to the commencement of the Lease, the Landlord shall at its own cost
cause to be carried out a survey of the Property by a registered surveyor to
determine the NLA. For the purposes of the Lease, the NLA so determined by the
registered surveyor and certified by such registered surveyor in a certificate
to the Landlord (the “Certified NLA”) shall be final and conclusive, and:

 

  (a) if (i) the Certified NLA is the same as the Adjusted Contracted NLA, or
(ii) differs from the Adjusted Contracted NLA and the difference (whether in
excess or shortfall) is 3% or less than 3% of the Adjusted Contracted NLA, the
floor area to be inserted in the First Schedule of the Lease as the NLA shall be
the Adjusted Contracted NLA; and;

 

  (b) if the Certified NLA differs from the Adjusted Contracted NLA and the
difference (whether in excess or shortfall) is more than 3% of the Adjusted
Contracted NLA, the floor area to be inserted in the First Schedule of the Lease
as the NLA shall be the Certified NLA.

 

15. RIGHTS AND OBLIGATIONS BEFORE EXECUTION OF THE LEASE

 

15.1 Until the completion by the Parties of the Lease,

 

  (a) the terms of the Lease will apply and be binding on the Parties as though
they had been incorporated in this Agreement;

 

  (b) the Parties must comply with their respective obligations in the Lease;

 

  (c) the Landlord may use any available remedy for a breach of obligation by
the Tenant as if the Lease had been granted;

 

  (d) the Tenant may use any available remedy for a breach of obligation by the
Landlord as if the Lease had been granted; and

 

  (e) the Tenant must make all payments in the same manner and at the same times
as if the Lease had been granted.

 

15.2

The provisions of this Agreement shall remain in full force and effect after the
date of perfection of the Lease, in so far as such provisions are still required
to be observed and



--------------------------------------------------------------------------------

  performed and are not repeated or inconsistent with the Lease.

 

16. SECURITY DEPOSIT

 

16.1 Deposit

The Tenant shall on or within 10 Business Days of the execution of this
Agreement deposit with the Landlord the sum set out in Item 4(a)(i) of the Third
Schedule of the Lease.

The Deposit shall be held by the Landlord as security for the due performance
and observance by the Tenant of all and singular the several stipulations
covenants and conditions on the part of the Tenant herein contained and
contained in the Lease (as may be applicable).

If the Tenant shall fail to perform and observe the said stipulations covenants
and conditions and has not commenced the remedy of such breach within 14 Days
after receipt of the Landlord’s written notice in that effect (or such shorter
period as may be reasonably determined by the Landlord having regard to the
extent and nature of the breach), the Landlord shall be entitled (but not
obliged) to apply the Deposit or any part thereof towards payment of moneys
outstanding or making good any breach by the Tenant or to deduct from the
Deposit any loss or expense to the Landlord occasioned by such breach but
without prejudice to any other right or remedy which the Landlord may be
entitled to.

If any part of the Deposit shall be applied or deducted as aforesaid, the Tenant
shall within 14 Days of demand by the Landlord furnish to the Landlord in cash
(or by way of a fresh bank guarantee in accordance with Clauses 16.4 to 16.6) an
amount equivalent to the sum so applied and/or deducted from the Deposit
(“Replacement Amount”). Provided Always that the Tenant is to deposit with the
Landlord the Replacement Amount in cash if no bank guarantee is issued for the
Replacement Amount within 14 Days of demand by the Landlord.

For the avoidance of doubt, the Landlord shall be entitled to apply or deduct
the Deposit or any part thereof for any breach under this Agreement up to three
(3) months after the Lease Commencement Date and the Tenant shall remain obliged
to furnish the Replacement Amount in the event of the Deposit being so applied
or deducted by the Landlord.

 

16.2 Increase in Deposit

Subject to the provisions of this Clause 16.2, the Deposit shall be maintained
at an amount equivalent to the sum set out in Item 4(a)(i) of the Third Schedule
of the Lease for the Initial Period (as defined hereinafter).

If the Rent for the Initial Period is increased in accordance with the
provisions of the Lease (save for the increment in Rent further to the yearly
rent escalation of 2% per annum on the preceding year’s Rent set out in Item 3
of the Third Schedule of the Lease), then the Deposit shall be increased
proportionately and the Tenant shall within 14 Days of demand furnish to the
Landlord in cash (or by way of a fresh bank guarantee in accordance with Clauses
16.4 to 16.6) an amount equivalent to the increment in the Deposit.

Upon the Tenant’s exercise of the Phase 2 Works Option and the Phase 3 Works
Option, the Deposit shall be increased by an amount equivalent to 36 months of
the Phase 2 Rent as stated in Item 4(b) of the Third Schedule of the Lease and
by 36 months of the Phase 3 Rent as stated in Item 4(c) of the Third Schedule of
the Lease.



--------------------------------------------------------------------------------

The Tenant shall immediately pay to the Landlord such increase in the amount of
the Deposit by way of a fresh bank guarantee (in accordance with Clauses 16.4 to
16.6) and additionally, such bank guarantee shall (a) in respect of the Deposit
payable upon the exercise of the Phase 2 Works Option (“Phase 2 Works Option
Deposit”) be on the same terms and bear the same expiry date as the Bank
Guarantee issued in respect of the Initial Period and shall (b) in respect of
the Deposit payable upon the exercise of the Phase 3 Works Option (“Phase 3
Works Option Deposit”) be on the same terms and bear the same expiry date as the
Bank Guarantee issued in respect of the Second Period (as defined in the Lease);
or the Tenant may combine the Phase 2 Works Option Deposit and the Phase 3 Works
Option Deposit with the Initial Period Sum and furnish a fresh bank guarantee
for the aggregate amount which bank guarantee shall be on the same terms and
bear the same expiry date as the Bank Guarantee issued in respect of the Second
Period, which aggregate amounts shall be maintained for a period of 10 years
from the Lease Commencement Date.

 

16.3 Forfeiture of Deposit

Notwithstanding Clause 16.1, the whole of the Deposit may in the Landlord’s sole
discretion be forfeited to the Landlord if the Tenant:

 

  (a) goes into liquidation or has any order made or resolution passed for its
winding-up or shall otherwise become insolvent or make an assignment or
arrangement for the benefit of its creditors; or

 

  (b) breaches or does not perform or comply with any one or more of the terms
and conditions of this Agreement or the Lease (as the case may be).

For the avoidance of doubt, it is hereby agreed and declared that the Deposit
does not constitute a penalty or liquidated damages and that any forfeiture of
the Deposit by the Landlord shall be without prejudice to any other rights or
remedies that the Landlord may be entitled to.

 

16.4 In lieu of a cash security deposit, the Tenant may furnish to the Landlord
the Deposit by way of bank guarantee(s) (each, a “Bank Guarantee”), in which
case the following conditions shall apply:

 

  (a) the Bank Guarantee shall be irrevocable and unconditional, issued by a
commercial bank holding a full banking licence with the Monetary Authority of
Singapore acceptable to the Landlord, acting reasonably;

 

  (b) the Bank Guarantee shall be an “on-demand” bank guarantee in the form in
Appendix 1, with such modifications as may be agreed between the Parties; and

 

  (c) the Bank Guarantee shall be issued for an initial period of seven
(7) years commencing from the date of execution of this Agreement and expiring
on the Day falling seven (7) years from the date of execution of this Agreement
(“Initial Period”) for the Initial Period Sum.

For the avoidance of doubt, this Clause 16.4 shall be without prejudice to the
provisions of provisions of Clause 16.2 with respect to any increase in the
amount of Deposit payable by the Tenant

 

16.4A      (a)   

It is hereby agreed that the Bank Guarantee shall have successive terms of
twelve (12) months each, the first of such term commencing on the date of
execution of this Agreement and shall be automatically extended for further
periods of twelve (12)



--------------------------------------------------------------------------------

     

months (each such twelve (12) month period shall herein be called a “Guaranteed
Period”) until the expiry of the Initial Period.

 

  (b) If the guarantor under the Bank Guarantee gives to the Landlord 90 Days’
written notice prior to the expiry of any Guaranteed Period of the guarantor’s
intention not to extend the Bank Guarantee in respect of the next Guaranteed
Period, the Landlord shall be entitled upon receiving such notice of the
guarantor’s intention to demand a replacement Bank Guarantee for the balance of
the Initial Period to be furnished at least 45 Days before the expiry of the
Guaranteed Period failing which the Landlord shall be entitled to demand payment
under the Bank Guarantee without affecting its rights in relation to the Bank
Guarantees to be issued for the remaining periods under which the Deposits are
payable in accordance with the provisions of Clause 3 of the Lease.
Notwithstanding the above, the Parties agree in the event that the Landlord
demands and receives payment under the Bank Guarantee in respect of a Guaranteed
Period, the Tenant shall be required to top up the payment received by the
Landlord under the Bank Guarantee (by cash or by a way of a fresh Bank
Guarantee) to an amount equivalent to the Deposit payable for the period falling
thereafter in accordance with the provisions of this Clause 16 such that the
amount of Deposit held by the Landlord after such topping up equals the Deposit
payable for that aforesaid period.

Provided Always that, without affecting the generality of (a) above, (i) in the
event that the Bank Guarantee for the Initial Period (or any replacements
thereof) is to expire before the expiry of five (5) years from the Lease
Commencement Date, the Tenant shall procure the guarantor to issue a replacement
Bank Guarantee at least 45 Days before the expiry of the Initial Period for the
period commencing from the expiry of the Bank Guarantee for the Initial Period
(or any replacements thereof) up to the expiry of five (5) years from the Lease
Commencement Date; and (ii) in the event that the Bank Guarantee for the Initial
Period (or any replacements thereof) will only expire after the expiry of five
(5) years from the Lease Commencement Date, the Tenant shall procure the
guarantor to issue the Bank Guarantee for the Second Period at least 45 Days
before the expiry of five (5) years from the Lease Commencement Date and the
Landlord shall in exchange for the Bank Guarantee for the Second Period return
the Bank Guarantee for the Initial Period to the Tenant for its cancellation,
failing which, in either case of (i) or (ii), the Landlord shall be entitled to
demand payment under the Bank Guarantee without affecting its rights in relation
to the Bank Guarantees to be issued for the remaining periods under which the
Deposits are payable in accordance with the provisions of Clause 3 of the Lease,
as the case may be. Notwithstanding the above, the Parties agree in the event
that the Landlord demands and receives payment under the Bank Guarantee under
(ii) above, the Tenant shall only be required to top up the payment received by
the Landlord under the Bank Guarantee for the Initial Period (by cash or by way
of a fresh Bank Guarantee) to an amount equivalent to the Deposit payable for
the Second Period such that the amount of Deposit held by the Landlord after
such topping up equals the Deposit payable for the Second Period.

 

16.5 Any Bank Guarantee furnished by the Tenant to the Landlord for any
Replacement Amount required under Clause 16.1, any fresh Bank Guarantee
furnished by the Tenant to the Landlord in respect of any increase or reduction
in the amount of the Deposit, in either case in accordance with Clause 16.2, or
any Bank Guarantee (or any replacements thereof) furnished pursuant to Clause
16.4A, shall also comply with the provisions of Clauses 16.4 (a) to (c) (where
applicable) and such Bank Guarantee(s) shall at all times secure the payment of
the full amount of the Deposit then applicable.

 

16.6

Where the Deposit and/or any Replacement Amount has been furnished by the Tenant
by way of Bank Guarantee(s), the Landlord must return to the Tenant such Bank
Guarantee(s) within 15 Business Days after the date of expiry of the Bank
Guarantee for cancellation



--------------------------------------------------------------------------------

  unless a fresh Bank Guarantee is to be issued in which case, the Bank
Guarantee shall be returned for cancellation in exchange. In particular, the
Tenant shall, no later than 45 Days prior to the expiry of the Initial Period
(subject to the proviso under Clause 16.4A), procure a Bank Guarantee for the
Second Period in accordance with Clause 3 of the Lease and provide to the
Landlord evidence of a currently dated Bank Guarantee for the Second Period.

 

16.7 For the avoidance of doubt, upon the Lease Commencement Date, Clause 3 of
the Lease shall apply in relation to the furnishing and maintenance of all
security deposits furnished under this Agreement and under the Lease.

 

17. LEGAL FEES AND STAMP DUTY

 

17.1 The Tenant will be required to pay the estimated stamp duties and any
necessary adjudication fees on the acceptance of this Agreement (in duplicate).
Upon the outcome of the stamp duty assessment, where the estimated stamp duty so
paid is less than the assessed duty, the Tenant shall within the time period
prescribed by law, top up the shortfall to enable the Landlord to effect
stamping within the time prescribed and any penalty payable arising from delay
in stamping attributable to the Tenant shall be borne by the Tenant. Any excess
estimated stamp duty paid by the Tenant shall be refunded to the Tenant without
interest after the assessed duty is known.

 

17.2 The Tenant shall pay or indemnify the Landlord (on a full indemnity basis)
against:

 

  (a) the stamp duty including penalty fees, adjudication fees and additional
stamp duty (if any) in respect of this Agreement and any other document relating
to this Agreement herein and the Lease; and

 

  (b) all legal costs and fees and such other expenses incurred by the Landlord
in consulting solicitors and/or in connection with the enforcement of any
provision of this Agreement and the Lease.

 

17.3 The Parties shall bear their respective legal costs, fees and disbursements
incurred by it in connection with the negotiation, preparation and completion of
this Agreement (in duplicate), the Lease and any other document relating to this
Agreement.

 

18. TAXES

 

  (a) Any sums payable by the Tenant under this Agreement (hereinafter
collectively called “Agreed Sum”) shall, as between the Landlord and the Tenant,
be exclusive of any applicable goods and services tax, imposition, duty and levy
whatsoever (hereinafter collectively called “Taxes”) which may from time to time
be imposed or charged before, on or after the date of this Agreement (including
any subsequent revisions thereto) by any government, quasi-government, statutory
or tax authority on or calculated by reference to the amount of the Agreed Sum
(or any part thereof) and the Tenant shall pay all such Taxes or reimburse the
Landlord for the payment of such Taxes, as the case may be, in such manner and
within such period as to comply or enable the Landlord to comply with any
applicable orders or directives of such authorities and the relevant laws and
regulations.

 

  (b)

The rights of the Landlord under this Clause shall be in addition and without
prejudice to any other rights or powers of the Landlord under any applicable
order or directive of the Authorities or any relevant law or regulation, to
recover from the Tenant the



--------------------------------------------------------------------------------

  amount of such Taxes which may be or is to be paid or borne by the Landlord.

 

  (c) The Tenant shall indemnify and hold harmless the Landlord from any losses,
damages, claims, demands, proceedings, actions, costs, expenses, interests and
penalties suffered or incurred by the Landlord arising from any claim, demand,
proceeding or action that may be made or instituted by the Authorities in
respect of such Taxes and resulting from any failure or delay on the part of the
Tenant in the payment and discharge of any such Taxes.

 

19. SETTLEMENT OF DISPUTES

Reference to Arbitration

In the event of any dispute between the Parties in connection with or arising
out of this Agreement or the Works, including any dispute as to the existence,
validity or termination of this Agreement, the Parties shall refer the dispute
for arbitration by a sole arbitrator agreed upon by the Parties within 14 Days
of either Party giving written notice requiring arbitration to the other. If no
agreement can be reached, the arbitrator shall be appointed, on the application
of either Party, by the Chairman for the time being of the Singapore
International Arbitration Centre. The place of arbitration shall be Singapore.
Any such reference shall be deemed to be submission to arbitration within the
meaning of the Arbitration Act (Chapter 10 of Singapore) or any re-enactment or
modification thereof and be in accordance with the Arbitration Rules of the
Singapore International Arbitration Centre at the time being in force.

 

20. RECOVERY BY THE PARTIES

 

20.1 Wherever in this Agreement provision is made for a Party to recover any
amount from the other Party such amount may be deducted from or reduced by any
sum due or to become due at any time thereafter from the first Party to the
other Party under this Agreement or may be recovered by the first Party from the
other Party as a debt.

 

20.2 In the event there is a delay in payment by a Party of any sum to the other
Party under this Agreement, the first-mentioned Party shall be liable to pay
interest to the other Party at the rate of 12% per annum commencing from the Day
immediately following the due date of payment up to the actual date of payment.

 

21. GOVERNING LAW AND NOTICES

 

21.1 Law

 

  (a) The law governing this Agreement and any arbitration commenced under this
Agreement shall be the law of Singapore, and any such arbitration shall be held
in Singapore.

 

  (b) Unless otherwise expressly stated in this Agreement, a person who is not a
party to this Agreement shall have no right under the Contracts (Rights of Third
Parties) Act (Chapter 53B of Singapore) to enforce any of its terms.

 

21.2 Notices

 

  (a)

Each Party shall provide an address in Singapore for service of document,
hereafter



--------------------------------------------------------------------------------

  referred to as the “Service Address”.

 

  (b) Each Party shall give 14 Days’ written notice to the other Party before
any change in the Service Address.

 

  (c) All certificates, notices or instruction to be given to a Party to the
other Party under the terms of this Agreement shall be sent by post or facsimile
transmission to or left at the Service Address.

 

  (d) Without prejudice to any other method of service that is authorised by
law, service of any originating process by a Party on the other Party shall be
deemed to be due service if it is posted to or left at the Service Address.

 

22. MISCELLANEOUS

 

22.1 Variation of Agreement

This Agreement may not be varied except by an agreement in writing signed by the
duly authorised representative of both Parties.

 

22.2 Representations

It is acknowledged by the Parties that in relation to this Agreement, each Party
has not acted or relied on any representations made by or on behalf of the other
Party except those which are contained in this Agreement (if any). This
Agreement and the Lease constitutes the entire contract between the Parties.
However, nothing in this Clause shall affect the validity and binding effect of
any subsequent agreements in writing signed between the Parties.

 

22.3 Non-Merger

The provisions of this Agreement shall remain in full force and effect after the
grant of the Lease, in so far as they are still required to be observed and
performed and are not repeated or inconsistent with the Lease.

 

23. ACKNOWLEDGEMENT BY PARTIES

 

23.1 Capacity

Notwithstanding any provision to the contrary in this Agreement, each of the
Parties to this Agreement acknowledges and agrees that the Landlord has entered
into this Agreement only in its capacity as trustee of Mapletree Industrial
Trust and not in the Landlord’s personal capacity and all references to the
Landlord in this Agreement shall be construed accordingly. Accordingly,
notwithstanding any provision in this Agreement, the Landlord has assumed all
obligations under this Agreement in its capacity as trustee of Mapletree
Industrial Trust and not in its personal capacity and any liability of or
indemnity given by the Landlord under this Agreement any power or right
conferred on any receiver, attorney, agent and/or delegate is limited to the
assets of Mapletree Industrial Trust over which the Landlord has recourse and
shall not extend to any personal or other assets of the Landlord or any assets
held by the Landlord as trustee of any trust (other than Mapletree Industrial
Trust). Any obligation, matter, act, action or thing required to be done,
performed or undertaken by the Landlord under this Agreement shall only be in
connection with matters relating to Mapletree Industrial Trust (and shall not
extend to the Landlord’s obligations in respect of any other trust or real
estate investment trust of which it is a trustee).



--------------------------------------------------------------------------------

23.2 No recourse

It is hereby agreed that each of the Parties’ obligations under this Agreement
will be solely the corporate obligations of that Party and there shall be no
recourse against the shareholders, directors, officers or employees of that
Party for any claims, losses, damages, liabilities or other obligations
whatsoever in connection with any of the transactions contemplated by the
provisions of this Agreement.

 

23.3 Legal action or proceedings

For the avoidance of doubt, any legal action or proceedings commenced against
the Landlord whether in Singapore or elsewhere pursuant to this Agreement shall
be brought against the Landlord in its capacity as trustee of Mapletree
Industrial Trust and not in its personal capacity.

 

24. CONFIDENTIALITY OF INFORMATION

Both Parties agree to hold all the terms and conditions of this Agreement in
strict confidence and not to disclose the same to any party except to each
Party’s respective directors, officers and employees who are directly involved
in this Agreement. Notwithstanding the aforesaid, the confidentiality
obligations shall not apply to:

 

  (a) any information which is already generally known to the public and which
is not released to the public domain in breach of either Party’s confidentiality
obligations hereunder;

 

  (b) any information which is required to be disclosed pursuant to any
applicable laws or to any Authorities or disclosed pursuant to rules or
regulations of any relevant regulatory, administrative or supervisory body
(including without limitation, any relevant stock exchange or securities
council);

 

  (c) any information which is required to be disclosed pursuant to any legal
process issued by any court or tribunal in Singapore;

 

  (d) any information disclosed by either of the Parties to their respective
bankers, financial advisors, consultants, Main Contractor, Approved Contractors,
licensed valuers and legal or other advisors;

 

  (e) any information which is required to be disclosed to the holding company
of either Party and either Party’s branches or offices or related corporations
(as defined in the Companies Act (Chapter 50 of Singapore);

 

  (f) (in respect of either Party’s confidentiality obligation) any information
which is required to be disclosed to any actual or potential purchaser or
transferee of the Facility or any part thereof, any actual or potential assignee
of either Party, any actual or potential investor, mortgagee, chargee, financial
adviser, consultant, valuer, manager, trustee, legal or other advisers in either
Party or the Facility or any part thereof (collectively, “Interested Parties”),
or to any actual or potential banker, mortgagee, chargee, financial advisor,
consultant, valuer, manager, trustee, legal or other advisers of any of the
Interested Parties, and in connection with such disclosure, either Party is
entitled to include any such information in any document which is publicly
available; and



--------------------------------------------------------------------------------

  (g) any information which either Party has consented in writing to its
disclosure by the other Party.

 

25. COUNTERPARTS

This Agreement may be signed in any number of counterparts, all of which taken
together shall constitute one and the same instrument. Each Party may enter into
this Agreement by signing any such counterpart and each counterpart may be
signed and executed by the Parties and transmitted by facsimile transmission and
shall be as valid and effectual as if executed as an original.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been entered into on the date stated at
the beginning.

THE LANDLORD

 

SIGNED by    ) for and on behalf of    ) /s/ Tham Kuo Wei DBS TRUSTEE LIMITED   
) Tham Kuo Wei AS TRUSTEE OF MAPLETREE INDUSTRIAL TRUST    ) CEO, MITM in the
presence of:    )

 

/s/ Sandra Loke

Witness’ signature Name: Sandra Loke



--------------------------------------------------------------------------------

THE TENANT

 

SIGNED by    ) for and on behalf of    ) /s/ Clement Goh
EQUINIX SINGAPORE PTE. LTD.    ) Clement Goh in the presence of:    ) Managing
Director

 

/s/ Kent Wong

Witness’ signature Name: Kent Wong